 In the Matter Of AMERICAN SEATING COMPANY, EMPLOYERandUPHOL-STERERS'INTERNATIONAL UNION OF NORTH AMERICA, A. F. L.,PETITIONERIn the Matterof AMERICANSEATINGCOMPANY,EMPLOYERandLODGENo. 1907, UNITED TOOL & DIE MAKERS, INTERNATIONAL ASSOCIATIONOF MACHINISTS, PETITIONERIn the Matter of AMERICAN SEATING COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICIILTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO), PETITIONERCasesNos. 7-RC-5.0, 7 RC,521, and 7-RC-525, respectively.-Decided July 19, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldin Grand Rapids, Michigan, on May 4 and 9, 1949, before Harold L.Hudson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:Upholsterers' International Union of North America, A. F. L.,herein called the Upholsterers, and International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America(UAW-CIO), herein called the UAW-CIO, each seeks certificationas the exclusive bargaining representative of all employees of the Em-ployer regularly paid from the Grand Rapids pay roll on an hourly85 N. L..R. B., No. 49.269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDor incentive basis, excluding executives, foremen, assistant foremen,office and clerical employees, timekeepers, rate setters, plant protectionemployees, and all supervisors and guards as defined in the Act. LodgeNo. 1907, United Tool & Die Makers, International Association ofMachinists, herein called the IAM, seeks a unit limited to all employeesin the toolroom (Department 29) ; the machinists, tool and die maker,metal model makers in the research department (Department 91) ; themachinists in the maintenance department (Department 11) ; and themachinist in the production machine shop (Department 21) ; but ex-cluding the houeskeeper and storekeepers in the tool room, "woodmachinists," supervisors as defined in the Act, and all other employees.'The Employer and United Furniture Workers of America, CIO, Local415, herein called the Furniture Workers, oppose severance of thegroup sought by the IAM from the production and maintenance unitestablished in the plant for a period of years, and now sought by theUpholsterers and the UAW-CIO.There are approximately 67 employees in the unit requested by theIAM. All these employees possess the skills of machinists, althoughnot all are classified as "machinists" by the Employer; and the work ofthese employees requires the constant exercise of their skills, acquiredonly after long training.These employees, therefore, constitute askilled craft group.The other unions here involved, particularly the Furniture Workers,and the Employer, object to severing this group from the existing morecomprehensive production and maintenance unit at the plant, prin-cipally on the ground that the group is not homogeneous, in that itincludes employees from four separate departments, scattered through-out the plant.However, the bulk of these employees are in one department, the toolroom, and, insofar as the record indicates, the group,sought by the IAM comprises all the skilled machinists in the plant..Furthermore, all machinists, including the metal model makers, tooland die makers, and other classifications who are machinists by tradeand are performing skilled machinist's work, operate under similargeneral working conditions, have the same employee benefits, and,irrespective of the department to which they are assigned, performcomparable work and receive the same pay for their respective classi-fications.None of them is paid on an incentive basis, unlike productionemployees, who generally do receive incentive pay.Under these circumstances, we find, contrary to the contentions ofthe Employer, the Upholsterers, the UAW-CIO, and the FurnitureWorkers, that the employees sought by the IAA[ constitute an identi-'The IAM'smotion to amend its petition,referredto theBoard by the hearing officer,is hereby granted. AMERICAN SEATING COMPANY271liable, skilled, craft group, and that they may, if they so desire, con-stitute a separate unit,2 or be included in a larger unit of productionand maintenance employees.There is no dispute among the parties with respect to the compositionof the unit sought by the Upholsterers and the UAW-CIO.However,we shall make no final unit determination at this time, but shall beguided in part by the desires of the employees as expressed in the elec-tions hereinafter directed. If a majority of the employees sought bythe IAM vote for it, they will be taken to have indicated their desire toconstitute a separate appropriate bargaining unit.The Furniture Workers has, since the hearing in these cases, com-plied with the registration and filing requirements of Section 9, andwe shall, in accordance with the Furniture Workers' request, place itsnameon the ballot in the elections herein directed.Our dissenting colleague would not place the Furniture Workerson the ballot because of a press statement, not part of the record be-fore us, to the effect that an officer of the United Furniture Workers ofAmerica, CIO, "still believed in the principles and doctrines of theCommunist party."However, the intent of Congress is clear thatthisBoardshould not go behind the affidavits required to be filed underthe provisions of Section 9 (h), in order to ascertain their truthfulness.As we said inMatter of Craddock-Terry Shoe Corporation,76 N. L.R. B. 842:It is not the purpose of the statute to require the Board to in-vestigate the authenticity or truth of the affidavits which have beenfiled.Persons desiring to establish falsification or fraud have re-course to the Department of Justice for a prosecution under Sec-tion 35 (a) of the Criminal Code.The original bill, as passed by the House and by the Senate in 1947,contained no provision for the filing of affidavits, but forbade certifica-tion of a union if one or more of its officers was a member of the Com-munist party or believed in or supported any organization teachingthe overthrow of the United States Government by force.The af-fidavit requirement was substituted in the conference bill, and re-mained unchanged in the final Act. Summarizing the differences be-tweenthe original bill and the conference version, Senator Taft said :In reconciling the two provisions the conferees took into accountthe fact that representation proceedings might be indefinitely de-layed if the Board was required to investigate the character of allthe local and national officers as well as the character of the officersof the parent body or federation.The conference agreement pro-2Matterof E. I. DuPont de Nemour8 and Company,83 N. L. R. B. 865. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDvides that no certification shall be made or any complaint issuedunless the labor organization in question submits affidavits ex-ecuted by each of its officers . . . to the effect that they are notmembers or affiliates of the Communist Party or any other pro-scribed organization.The penal provisions of Section 35 (a)of the Criminal Code (U. S. C., title 18, sec. 80) are made ap-plicable to the execution of such affidavits.3In answer to a querry on the floor of the Senate, Mr. Taft said.:... The Senate adopted an amendment which provided thatno -union could be certified if any of its officers were Communists.That seemed to us impracticable.With the agreement of all theconferees we provided that the union must file an affidavit thatnone of its officers are Communists, or whatever the language maybe.Otherwise, the way it was passed by the Senate, the wholecertification might be tied up for months while determination wasmade as to whether a man was a Communist. Today it is providedthat officers shall file statements to the effect that they are not Com-munists.If a man who files such a statement tells an untruthhe is subject to the same statute under which Marzani was con-victed last week."-Still another analysisof the Actby Senator Taft contains thisstatement :This provision[Section 9 (h) ] making the filing of affidavitswith respect to Communist Party affiliationby itsofficers a condi-tion precedent to use of the processes of the Board has been criti-cized ascreatingendless delays.It was to prevent such delaysthat this provision was amended by the conferees.Under boththe Senate and House bills the Board's certification proceedingscould havebeen infinitely delayed while it investigated and deter-mined Communist Party affiliation.Under theamendment anaffidavit is sufficientfor theBoard's purpose and thereis no delayunless an offieer ofthe moving union refuses to filethe affidavitrequired.[Emphasis supplied.] 5To adopt the procedure urged by our dissenting colleague wouldrequire us,in every case in which the truth of the affidavit was chal-lenged, to investigate the truth of that affidavit and allow all partiesopportunity to be heard on that subject.It would subject representa-tion proceedings to all of the delays from which the conference bill?3 93 Cong.Rec. 6602.93 Cong. Rec. 6604.a 93 Cong: Rec. 7002. AMERICAN SEATING COMPANY273,which finally was adopted, was intended to free them.We cannotadopt a procedure so clearly contrary to the intent of Congress andso productive of delay in all of our proceedings.The cases cited by-the dissent appear inapposite to the question before us.None involvea determination of the truth or falsity of an affidavit duly filed. In.each we were only concerned with the identity of the real party ininterest, and whether that party had filed the proper affidavits. Suchdeterminations, unlike those presented by this issue, must necessarily-be made by this Board, the agency to which is committed the takingof the action to which compliance with Section 9 (f), (g), and (h) is aprerequisite.We shall direct that separate elections by secret ballot be conductedamong employees of the Employer at Grand Rapids within the voting,groups described below :1.All employees in the toolroom (Department 29) ; the machinists,,tool and die maker, and metal. model makers in the research depart--ment (Department 91) ; the machinists in the maintenance department(Department 11), and the machinists in the production machine shop,(Department 21) ; but excluding the housekeeper and storekeepers inthe toolroom, "wood machinists,"supervisors as defined in the Act, andall other employees.2.All remaining production and maintenance employeesexcludingexecutives,foremen, assistant foremen, office and clerical employees,timekeepers,rate setters,and guards and supervisors as defined in.the Act.DIRECTION OF ELECTIONS 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case was;heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in thevoting groups described in paragraph'numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date-of this Direction of Elections,including employees who did not workduring said pay-roll period because they were ill or on vacation or-6Any party which does not desire to participate in the elections herein,upon its promptrequest to and approval thereof by the Regional Director,may haveits name removed:from the ballot. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether the employees in voting group 1 desire to be repre-sented for the purposes of collective bargaining by Lodge No. 1907,United Tool and Die Makers, International Association of Machinists ;by Upholsterers' International Union of North America, AFL; byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America (UAW-CIO) ; by United FurnitureWorkers of America, CIO, Local 415; or none;(2)Whether the employees in voting group 2 desire to be repre-sented for the purposes of collective bargaining by Upholsterers' In-ternational Union of North America, AFL; by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO) ; by United Furniture Workers of America,CIO, Local 415; or none.MEMBER GRAY, dissenting in part :I cannot agree with the decision of the majority of the Board toplace the name of United Furniture Workers of America, CIO, Local415, on the ballot in the elections directed in this proceeding.Prior to June 9, 1949, this union was not in compliance with Sec-tion 9 (h) of the Act by reason of the failure of certain officers ofUnited Furniture Workers of America, CIO, including the secretary-treasurer, to file the affidavit required by that section.7On June 6,1949, there was published in the press 8 a statement attributed to thesecretary-treasurer of Furniture Workers that he had resigned fromthe Communist party and intended to execute the affidavit requiredby the Act, but that he still believed in the principles and doctrinesof the Communist party. On June 9, 1949, the Board received fromthe secretary-treasurer and other officers of FurnitureWorkers affi-davits executed on June 8, 1949, on a form prescribed by the Board.The affidavit filed by the secretary-treasurer of Furniture Workers7 Section 9 (h) reads-No investigation shall be made by the Board of any question affecting commerceconcerning the representation of employees raised by a labor organization . . .unlessthere is on file with the Board an affidavit executed contemporaneously or within thepreceding twelve-month period by each officer of such labor organization and theofficers of any national or international labor organization of which it is an affiliateor constituent unit that he is not a member of the Communist Party or affiliated withsuch party, and that he does not believe in, and is not a member of or supports anyorganization that believes in or teaches, the overthrow of the United States Govern-ment by force or by any illegal or unconstitutional methods. The provisions ofSection 35A of the Criminal Code shall be applicable in respect to such affidavits.New York Times, June 6, 1949, p. 1. AMERICAN SEATING COMPANY275avers, asthe Act requires, that the affiant does not believe inthe over=throw of the United States Government by force or by any illegalor unconstitutional methods and that he does notbelieve in,belongto, or support, any organization that teaches such a doctrine.How-ever, it is difficult for me to reconcile this averment with the profes-sion of continued adherence to the doctrines of the Communist party,mentioned above. If, as I believe to be the case, the public statementcontradicts the affidavit, we are not required to give effect to the affi-davit.I do not believe that the Act requires the Board to stultifyitself by honoring an affidavit that, in my opinion, has been repudiatedin advance by the affiant. That is not the sort of affidavitcontem-plated by Section 9 (h).Moreover, even if the affidavit filed by the secretary-treasurer ofFurnitureWorkers be considered to comply with the statutory re-quirements, I believe that the Board may, nevertheless,in the exerciseof its discretion, refuse to place Local 415 on the ballot inthis case.Section 9 (h) prevents the Board from investigating a question of rep-resentation unless the prescribed affidavits are filed; it does not how-ever require that, upon the filing of the proper affidavits, the Boardproceed with its investigation of the representation questionor, as inthis case, place the "complying" union on the ballot. In fact, wherethe Board has fotmd that it would not effectuate the purpose of theAct to place a union on the ballot, it has declined to do so, notwith-standing technical compliance by that union with Section 9 (h).11One of the purposes of the Act, as expressed in Section 9 (h), is tofree labor organizationsfrom control or domination by persons whobelieve in the overthrow of our Government by force and who adhereto or support organizations which propagate such a belief. Such con-trol or domination was thought by Congress to be incompatible withthe major statutory objective of promoting peaceful relations betweenlabor and management.1°This objective would be defeated by mak-ing the processes of the Board available to a union, one of whose high-est officershas publicly affirmed his continuing faith in the doctrinesof Communism. Such a union doesnot ceaseto be dominated by un-democratic elements merelybecauselip-service has been paid to the9Thus, notwithstanding technicalcompliance by a union with Section 9 (h), the Boardhas in a numberof cases refused to entertain a petition filed by thecomplying union orto placesuch unionon the ballot,wheresuch refusalwas deemed necessaryto preventcircumvention of Section 9 (h).Matterof Lane-WellsCompany,77 N. L.R. B. 1051 ;Matter ofU. S. Gypsum Company,77 N. L.R. B. 1098;Matter of National AutomotiveFibres,Inc.,81 N. L. R. B. 1232;Matter ofSouthland Paper Mills,81 N. L.R. B. 330;Matter of the Empire Furniture ManufacturingCo., 82 N.L. It. B. 427.It is difficult toimagine any more openinvitationto circumventionof the Actthan the position takenby the majority in the present case.io See 93Daily Cong.Rec. 3577,April 16, 1947.857829-50-vol. 85-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatute.The- majority evidently believe that because all other affi-davits have been accepted as wholesome,-this patently evasive affidavitmust also be accepted.The issue, as I see it, is not whether the Boardis required to investigate the truth of all affidavits whenever chal-lenged.Rather, the question is whether to lend the processes of thisGovernment to Local 415 in this case.To me, as a member of thisBoard charged with the administration of the Act, the effrontery ofthe.Union's officer is too offensive, too subversive of the objectives ofthis Act to permit his conduct to go unnoticed.Did Congress intendus to be automatons on this subject, to accept all affidavits withoutquestion regardless of circumstance, and mechanically to place themin a file simply because the statute provides for filing? I think not!If the majority is unwilling to rely on a press account, it can, if it de-sires, take testimony on the subject in a Board hearing.Accordingly,it would not, in my judgment, effectuate the purpose of the Act to placeLocal 415 on the ballot herein.The last sentence of Section 9 (h) specifies the criminal sanctionsapplicable to false affidavits filed under that subsection.However, Ifind no evidence that Congress intended by this reference to criminalsanctions to preclude resort by the Board to appropriate administra-tive sanctions, as well.In view of all these considerations, I would deny Local 415 of Fur-nitureWorkers a place on the ballot in the elections directed in thisproceeding.